DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “multi-offset” in claims 1-3, 9-13 and 16-19 is used by the claim to mean “multiple offset,” while the accepted meaning is “offset from a base address.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by David et al. [US 2021/0216569].
Regarding Claim 1, David teaches “A storage server comprising: a processor configured to:” as “Techniques for processing operations may include: receiving, at a data storage system from a host” [Abstract]
“generate a plurality of flush write commands based on a write command of first data provided from a host, provide a replication command corresponding to the write command to an external storage server, and” as “commands may be issued over the control path to provision storage for LUNs, create a snapshot, define conditions of when to create another snapshot, define or establish local and/or remote replication services, define or modify a schedule for snapshot or other data replication services” [¶0036]
“receive an operation completion signal of the replication command from the external storage server;” as “the data storage system may send an acknowledgement to the host that the write operation has been completed” [¶0040]
“a memory storing a program of a log file to which the plurality of flush write commands are logged; and” as “The write cache may be implemented as a log in which each subsequent write I/O and write data (e.g., write I/O payload) is recorded in a next logically sequential record of the log. ” [¶0046]
“a storage device configured to receive a multi-offset write command including at least one from among the plurality of flush write commands logged to the log file, and perform a flush operation on the multi-offset write command, wherein the processor is further configured to provide the multi-offset write command to the storage device based on the log file, after receiving the operation completion signal.” as “The typical I/O pattern for the log file includes logically sequential and logically contiguous writes (e.g., logically with respect to the logical offset or ordering within the log file). Data may also be read from the log file as needed (e.g., depending on the particular use or application of the log file) so typical I/O patterns may also include reads. ” [¶0047]
Regarding Claim 2, David teaches “wherein the processor is further configured to: provide a return signal of the write command to the host after receiving the operation completion signal, and” as “returning an acknowledgement to the host regarding completion of the first offload copy operation.” [¶0004]
“provide the multi-offset write command to the storage device, after providing the return signal.” as “an acknowledgement regarding completion of a write operation received form a client may be returned to client once the write operation has been recorded in a record of the log.” [¶0093]
Regarding Claim 3, David teaches “wherein the storage device is configured to receive the multi-offset write command, and simultaneously perform a plurality of write operations corresponding to the multi-offset write command.” as “At a third point in time subsequent to flushing and destaging the Xcopy log record 716 having the barrier LSN 40, the records 718, 720 and 722 (e.g., having the LSNs 50, 60 and 70) may be flushed in parallel.” [¶0103]
Regarding Claim 4, David teaches “wherein the memory is a non-volatile memory, and the log file is stored in the memory.” as “ the log file may be stored in non-volatile memory.” [¶0006]
Regarding Claim 5, David teaches “wherein the memory is a volatile memory, and the log file is stored in a non-volatile memory device that is separated from the memory.” as “In at least one embodiment, the log file may be stored in non-volatile memory. The source interval tree and the destination interval tree may be stored in volatile memory.” [¶0006]
Regarding Claim 8, David teaches “wherein the plurality of flush write commands comprise a first flush write command and a second flush write command, the first flush write command is a write command for the first data, and” as “a write I/O operation that writes first data to a first target location;” [¶0007]
“the second flush write command is a write command for metadata of the first data.” as “wherein second location metadata for the first source interval may include second mapping information that maps the first source interval to the one or more physical storage locations also currently mapped to the first destination interval.” [¶0005]
Claim 11 recites a method and is anticipated by David under the same rationale of rejection of claim 1.
Claim 12 recites a method and is anticipated by David under the same rationale of rejection of claim 2.
Claim 13 recites a method and is anticipated by David under the same rationale of rejection of claim 3.
Claim 14 recites a method and is anticipated by David under the same rationale of rejection of claim 8.
Claim 15 recites a method and is anticipated by David under the same rationale of rejection of claim 4.
Claim 16 recites a data center and is anticipated by David under the same rationale of rejection of claim 1.
Claim 17 recites a data center and is anticipated by David under the same rationale of rejection of claim 2.
Claim 19 recites a data center and is anticipated by David under the same rationale of rejection of claim 3.
Regarding Claim 20, David teaches “wherein the first memory and the second memory are non-volatile memories, the first log file is stored in the first memory, and the second log file is stored in the second memory.” as “ the log file may be stored in non-volatile memory. The source interval tree and the destination interval tree may be stored in volatile memory.” [¶0006] (Also Paragraph 0007 talks about multiple logs)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al. [US 2021/0216569] in view of Dalmatov et al. [US 2020/0225868].
Claim 6 is rejected over David and Dalmatov.
David does not explicitly teach wherein the memory is a dynamic random access memory (DRAM).
However, Dalmatov teaches “wherein the memory is a dynamic random access memory (DRAM).” as “data storage system in the illustrated hierarchy of FIG. 4, the flash disk cache 412 is under the DRAM or general data cache 410” [¶0052]
David and Dalmatov are analogous arts because they teach storage system and solid state memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of David and Dalmatov before him/her, to modify the teachings of David to include the teachings of Dalmatov with the motivation of provide for more efficient access of log file data, for example, in cases where such temporally related data may be accessed together (e.g., optimize hard disk drive head movement). [Dalmatov, ¶0049]
Claim 7 is rejected over David and Dalmatov.
David does not explicitly teach wherein the processor is further configured to load the log file into the memory from the non-volatile memory device before executing the program for the log file in the memory.
However, Dalmatov teaches “wherein the processor is further configured to load the log file into the memory from the non-volatile memory device before executing the program for the log file in the memory.” as “when executed, performs a method of processing I/O operations comprising: receiving, at a data storage system, a write operation that writes first data to a target logical address of a log, wherein the data storage system includes a plurality of storage tiers including a first storage tier of rotating non-volatile storage devices” [¶0006]
David and Dalmatov are analogous arts because they teach storage system and solid state memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of David and Dalmatov before him/her, to modify the teachings of David to include the teachings of Dalmatov with the motivation of provide for more efficient access of log file data, for example, in cases where such temporally related data may be accessed together (e.g., optimize hard disk drive head movement). [Dalmatov, ¶0049]
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al. [US 2021/0216569] in view of Freilich et al. [US 11,210,009].
Claim 18 is rejected over David and Freilich.
David does not explicitly teach wherein the first multi-offset write command and the second multi-offset write command are respectively provided independently of each other.
However, Freilich teaches “wherein the first multi-offset write command and the second multi-offset write command are respectively provided independently of each other.” as “a storage controller may use separate, independent and/or parallel, commands to different storage elements, such as a command to write to a storage element in a first tier of cloud storage and a command to read from a second tier of cloud storage, thereby eliminating locking contention while gaining bandwidth for transfers to and from storage elements.” [Col 91, lines 7-14]
David and Freilich are analogous arts because they teach storage system and solid state memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of David and Freilich before him/her, to modify the teachings of David to include the teachings of Freilich with the motivation of For maximum storage efficiency, an embodiment can self-configure as wide as possible in the stripe, subject to a predetermined requirement of continued operation with loss of up to one, or up to two, non-volatile solid state storage units 152 or storage nodes 150 within the chassis.. [Freilich, Col 14, lines 34-39]
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132